Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a Final Action, of the instant application 16/598,813 (hereinafter the ‘813 Application), responsive to the Amendment and Response filed 9/22/2022.  The ‘813 Application was filed as a reissue of US Application No. 11/864,556 (hereinafter the ‘556 Application), filed September 28, 2007, which has been granted as US Patent Number 7,548,198 (hereinafter the ‘198 Patent) granted June 16, 2009.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,548,198  is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b). 

Prosecution History
During initial examination, the claims had been rejected in the 11/10/2008 Final Office Action under 35 U.S.C. 102 (b) as being anticipated by Ishiguro as well as under 35 U.S.C. 102 (b) as being anticipated by Hart; while noting that claims 16 and 21 would be allowable if rewritten to overcome the objections and included all the limitation of the base claims and any intervening claims, without providing any further reasoning.
Subsequently the Patent Owner filed an after final amendment changing what is initially received from “a user preferred search topic” to “a user subject matter preference”, while further specifying that the retrieved location specific downloadable content is based upon the “user subject matter preference”; and further clarifying that “at least one of:  a user subject matter preference and a user token” is stored “in a database associated with user profile information” (for claims 1 and 14).  Claim 20 was further amended to note “requesting confirmation from a user, based on a user rule, prior to sending the location specific downloadable content; receiving confirmation from the user”.  Each of these amendments are at least partially in-line with the previously noted allowable subject matter.
In the next office action, Previous Examiner allowed the amended claims without providing any further reasons for allowance. 

Reissue Oath / Declaration
The reissue oath/declaration filed 11/3/2020 is in compliance with 37 CFR 1.175.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 and 21-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Othmer et al., U.S. Publication Number:  2006/0236257, hereinafter Othmer in further view of Riise et al., Patent Number:  7,844,283, hereinafter Riise in further view of McCann et al., Patent Number:  7,376,840, hereinafter McCann.

With regard to claim 1, which teaches a method, comprising receiving at a server data associated with retrieving location specific downloadable content for a Global Positioning System (GPS) enabled computing device via a network, wherein receiving the data comprises receiving a user subject matter preference and a user token for use by the server in accessing information from a third party closed source information resource having the location specific downloadable content; storing in a database data associated with user profile information comprising at least one of:  the user subject matter preference data and a user token; Othmer teaches a system where a server [300] receives user preferences of location based content from a wireless user device along with a GPS based location of the user device (see paragraphs 10, 12, and 43), the server then storing the retrieved data in a data store [314].  Othmer further specifically teaches the server enabling secure registration and authentication of the users via token / registration information entered and stored for use in insuring only registered users are interacting with the location-based ticker server and that only authenticated content is deliver to the ticker client (see paragraphs 47 and 49).  
With regard to claim 1, which further teaches retrieving the location specific downloadable content at least based on an approximate location of the Global Positioning System (GPS) enabled device and the user subject matter preference data; and sending the location specific downloadable content to the Global Positioning System (GPS) enabled computing device from the server computing device via the network, Othmer further teaches the server using the stored preference data and location of the GPS enabled mobile device to retrieve related content (obtained from content providers via the content aggregator 316 and stored locally at the server in the data store 314) and subsequently transmitting said content to the user (see paragraphs 12 and 50). 
With regard to the location specific downloadable content being based on a predicted future location of the computing device, Othmer teaches a user preference for a particular content (Peet’s Coffee), and further a device preemptively downloads promotional content based on a user’s preference prior to the user arriving at a content location (Peet’s store), when a user arrives at that location the promotional information will be presented (see paragraphs 10-12).  The Othmer system further takes into account speed and direction to predict where the user is heading (see paragraph 12).  Riise teaches a system for providing a user at a mobile device with location-based information based on a user location and profile (see column 1, lines 47-60), similar to that of Othmer, but further teaches providing the information based upon location the vehicle is or will be on a travel route (see column 6, line 55 through column 7, line 36). This is done via the recognition of previous paths the user has taken and identification of those paths through interpolation of location points to determine path and direction (see column 3, lines 29-45), where this data is stored as historical profile data (see column 3, lines 5-14).  It would be obvious to one of ordinary skill in the art, having the teachings of Othmer and Riise before them at the time of the invention to use the historically stored route data to guide future location-based content, as did Riise.  One would have been motivated to make such a combination to provide content to a system such as Othmer’s without the need for constant GPS communication of location or when GPS is unavailable.  
With regard to the receiving, at the server, both user subject matter preference and a user token for accessing information from a closed source resource and a database storing data associated with a user profile information comprising user subject matter preference and a user token, where a user token is used for accessing information from a closed source resource, Othmer further specifically teaches the server enabling secure registration and authentication of the users via token / registration information entered and stored for use in insuring only registered users are interacting with the location based ticker server and that only authenticated content is deliver to the ticker client (see paragraphs 47 and 49).  Riise further discloses accessing closed source information associated with location specific downloadable content from an external information source, this occurs when the system acquires a ‘list of subscribers who had signed up for service” from a business and then evaluates which users of the system are believed to be in given geographic area.  Then “the application match(s) the list against its own list of subscribers and provides each of the subscribers within the service the promised information”.  This allows a business, for instance, to promote a special deal for the next 10 customers, targeting customers in the vicinity (see column 7, lines 15-38).  Riise takes the subscriber identity and matches it against a stored list of subscribers for a particular service.  
Othmer and Riise are further supplemented by McCann who better teaches providing users at remote mobile terminals (cell phones) with location specific content based upon not only their location, profile, and preferences but further based upon established subscriptions of the user to third party services (closed source information), while further teaching a user’s access to this privileged content is enabled by the content providing server responsive to the provision of a token authenticating a user’s access to the content from the client (see column 1, lines 5-16, column 2, line 60 through column 3, line 11, and column 3, line 43 through column 4, line 33).  
McCann’s goal is one system to “handle a two-step subscription process”, describing the two steps as a “client or user registers for the service with the external third-party content provider for location specific information” and the “client would also have to register with the mobile phone service provider so that the mobile phone service provider is aware that the weather application from the third party (weather.com) is authorized to access the client’s location information”. (see background of the McCann spec., column 1, line 25 through column 2, line 32)  The system handles both these subscriptions and corresponding authentication through the generation of a token.  In McCann, the token generation begins with the client accessing a content provider web page to subscribe (such as subscribing to weather.com forecasts for a user current location every day at 8am), with a server of the content provider processing the subscription and generating a page / document stating all the details of the subscription (see column 1, lines 40-55 and column 3, lines 43-65).  The client then cryptographically signs the subscription document with a public key of the mobile service provider’s request processing entity (RPE) (see column 3, line 66 through column 4, line 3).  The signed document of the subscription is then produced as a “service token” binding the subscriber (client), content provider (server serving content / weather.com), and the request processing entity (RPE) (see column 4, lines 4-20).  The client transmits the token to the content provider as a kind of letter of introduction.  (see column 5, lines 15-16 also see (130) of figure 1).  Where transmission of a request to a Request Processing Entity also transmits the token. (see (134) of figure 1)  When the content provider attempts to make a delivery of content called for in the subscription (e.g., weather information for the client’s location), a server 214 of the content provider makes a request (for location of client / mobile device) to an RPE 218 of the mobile communication service provider.  (see column 5, lines 15-33)  The RPE then validates the request, checking the if the request falls within the constraints of the subscription, possibly updating the database 222 with any updated subscription information. (see column 5, lines 38-47)  The client location is then provided to the content provider 214. (see column 5, lines 48-56)  When the content provider receives the requested location information, the server of the content provider can then transmit 162 content (location specific weather information) to the mobile device of the client. (see column 5, lines 57-61)  
It would be obvious to one of ordinary skill in the art, having the teachings of Othmer, Riise, and McCann before them at the time of the invention to use the token-based authentication, as did McCann, in the systems of Othmer and Riise.  One would have been motivated to make such a combination to provide secure access to privileged content.  

With regard to claim 2, which teaches wherein receiving data further comprises receiving user profile information associated with one or more user preferences, Othmer further teaches receiving user profile information (location / authentication / profile information) associated with user preferences (see paragraphs 10, 12, 47, and 43).

With regard to claim 3, which teaches wherein the one or more user preferences include travel route information, wherein the travel route information is a selection of at least one of:  an ending location, a travel route built prior to traveling using a user system, a travel route built prior to traveling using the Global Positioning System (GPS) enabled computing device, and a travel route built while traveling using the Global Positioning System (GPS) enabled computing device, Othmer teaches a system by which a user at a mobile device is supplied with content specific to their location and preference (supra), but doesn’t specifically teach basing the content on a travel route.  Riise teaches a system for providing a user at a mobile device with location based information based on a user location and profile (see column 1, lines 47-60), similar to that of Othmer, but further teaches providing the information based upon location the vehicle is or will be on a travel route (see column 6, line 55 through column 7, line 36), this is done via the recognition of previous paths the user has taken and identification of those paths through interpolation of location points to determine path and direction (see column 3, lines 29-45), where this data is stored as historical profile data (see column 3, lines 5-14).  Riise further teaches the customer entering the postcode or street address of home, the postcode or street address of work, etc. in the creation of the profile (see column 3, lines 51-61).  It would be obvious to one of ordinary skill in the art, having the teachings of Othmer and Riise before them at the time of the invention to use the historically stored route data to guide future location-based content, as did Riise.  One would have been motivated to make such a combination to provide content to a system such as Othmer’s without the need for constant GPS communication of location or when GPS is unavailable.  

With regard to claim 4, which teaches wherein the user preferred search topic includes at least one of:  a search topic built from a predetermined taxonomy and a search topic built from user specific taxonomy, Othmer teaches, in paragraph 50, the location-based content providing server being supplied with location information that causes a query to be processed searching for relevant location-based content.  The results of which are checked against the pre-stored user preferences for applicability.

With regard to claim 5, which teaches wherein receiving data further comprises receiving a request for location specific downloadable content from the Global Positioning System (GPS) enabled computing device, Othmer teaches, in paragraph 45, the user registering thereby requesting to receive location-based content. 

With regard to claim 6, which teaches wherein retrieving location specific downloadable content further comprises formulating a search query at least based on the request for location specific downloadable content, Othmer teaches, in paragraph 50, the location-based content providing server being supplied with location information that causes a query to be processed searching for relevant location-based content.  The results of which are checked against the pre-stored user preferences of requested content.

With regard to claim 7, which teaches wherein retrieving location specific downloadable content further comprises receiving one or more search results from the search query, Othmer teaches, in paragraph 50, the location-based content providing server being supplied with location information that causes a query to be processed searching for relevant location-based content.  The results of which are checked against the pre-stored user preferences for applicability before being supplied to the user.

With regard to claim 8, which teaches wherein sending location specific downloadable content to the Global Positioning System (GPS) enabled computing device further comprises managing transmission of one or more search results to the Global Positioning System (GPS) enabled computing device based on one or more predetermined user rules, Othmer teaches, in paragraphs 43 and 50, the location based content providing location dependent content based upon applicability according to a user requested set of rules and / or preferences (rules itself). 

With regard to claim 9, which teaches further comprising sending location specific downloadable content to the Global Positioning System (GPS) enabled computing device in response to polling information based on the one or more predetermined user rules, Othmer teaches, in paragraphs 43, 50, and 54, the location based content providing location dependent content based upon applicability according to a user requested set of rules and / or preferences (rules itself) and associated polled relevancy data.

With regard to claim 10, which teaches wherein the one or more predetermined user rules include at least one of:  no user rules, query a user associated with the Global Positioning System (GPS) enabled computing device for instructions prior to sending location specific downloadable content to the Global Positioning System (GPS) enabled computing device, and query the user associated with the Global Positioning System (GPS) enabled computing device in the event of one or more predetermined occurrences, Othmer teaches, in paragraphs 43 and 50, the location based content providing location dependent content based upon applicability according to a user requested set of rules and / or preferences (rules itself), alternately the user could not enter specific rules and would not be alerted of specific content.  Othmer further teaches, an option to query the user for approval of incoming content (see paragraph 51 and figure 6). 

With regard to claim 11, which teaches further comprising providing location specific downloadable content to the Global Positioning System (GPS) enabled computing device based on the approximate location of the Global Positioning System (GPS) enabled computing device, Othmer teaches, in paragraph 31, use of triangulation rather than GPS to determine a user’s approximate current location for which to provide location-based content associated with.

With regard to claim 12, which teaches further comprising providing location specific downloadable content to the Global Positioning System (GPS) enabled computing device based on the future location of the Global Positioning System (GPS) enabled computing device, Othmer teaches, in paragraph 11, downloading location-based content to a user device prior to the user reaching the location to save on network traffic during busy times.  

With regard to claim 13, which teaches computer readable media comprising code to perform the acts of the method of claim 1, Othmer teaches, in paragraphs 56-59, implementing the provision on location dependent content in code. 

With regard to claim 14, which teaches a system, comprising:  a database for storing data associated with retrieving location specific downloadable content, wherein the database stores data associated with user profile information comprising at least one of:  a user subject matter preference and a user token; Othmer teaches a system where a server [300] receives user preferences of location based content from a wireless user device along with a GPS based location of the user device (see paragraphs 10, 12, and 43), the server then storing the retrieved data in a data store [314].  Othmer further specifically teaches the server enabling secure registration and authentication of the users via token / registration information entered and stored for use in insuring only registered users are interacting with the location-based ticker server and that only authenticated content is deliver to the ticker client (see paragraphs 47 and 49).  
With regard to claim 14, which teaches a network element computing device communicatively coupled to a network and is configured to:  receive data from a Global Positioning System (GPS) enabled computing device wherein the data comprises information relating at least in part to retrieving the location specific downloadable content, search for location specific downloadable content based on the stored data in the database, based on at least one user subject matter preference, and based on the data, and send the location specific downloadable content to the Global Positioning System (GPS) enabled computing device, Othmer teaches, in paragraph 50, the location based content providing server being supplied with location information that causes a query to be processed searching for relevant location-based content.  The results of which are checked against the pre-stored user preferences for applicability.  Othmer further teaches the server using the stored preference data and location of the GPS enabled mobile device to retrieve related content (obtained from content providers via the content aggregator 316 and stored locally at the server in the data store 314) and subsequently transmitting said content to the user (see paragraphs 12 and 50).  
With regard to the location specific downloadable content being based on a predicted future location of the computing device, Othmer teaches a user preference for a particular content (Peet’s Coffee), and further a device preemptively downloads promotional content based on a user’s preference prior to the user arriving at a content location (Peet’s store), when a user arrives at that location the promotional information will be presented (see paragraphs 10-12).  The Othmer system further considers speed and direction to predict where the user is heading (see paragraph 12).  Riise teaches a system for providing a user at a mobile device with location based information based on a user location and profile (see column 1, lines 47-60), similar to that of Othmer, but further teaches providing the information based upon location the vehicle is or will be on a travel route (see column 6, line 55 through column 7, line 36), this is done via the recognition of previous paths the user has taken and identification of those paths through interpolation of location points to determine path and direction (see column 3, lines 29-45), where this data is stored as historical profile data (see column 3, lines 5-14).  It would be obvious to one of ordinary skill in the art, having the teachings of Othmer and Riise before them at the time of the invention to use the historically stored route data to guide future location-based content, as did Riise.  One would have been motivated to make such a combination to provide content to a system such as Othmer’s without the need for constant GPS communication of location or when GPS is unavailable.  
With regard to the database storing data associated with a user profile information comprising user subject matter preference and a user token, where a user token is used for accessing information from a closed source resource,  Othmer further specifically teaches the server enabling secure registration and authentication of the users via token / registration information entered and stored for use in insuring only registered users are interacting with the location based ticker server and that only authenticated content is deliver to the ticker client (see paragraphs 47 and 49).  Riise further discloses accessing closed source information associated with location specific downloadable content from an external information source, this occurs when the system acquires a ‘list of subscribers who had signed up for service” from a business and then evaluates which users of the system are believed to be in given geographic area.  Then “the application match(s) the list against its own list of subscribers and provides each of the subscribers within the service the promised information”.  This allows a business, for instance, to promote a special deal for the next 10 customers, targeting customers in the vicinity (see column 7, lines 15-38).  
Othmer and Riise are further supplemented by McCann who better teaches providing users at remote mobile terminals (cell phones) with location specific content based upon not only their location, profile, and preferences but further based upon established subscriptions of the user to third party services, while further teaching a user’s access to this privileged content is enabled by the content providing server responsive to the provision of a token authenticating a user’s access to the content from the client (see column 1, lines 5-16, column 2, line 60 through column 3, line 11, and column 3, line 43 through column 4, line 33).  
McCann’s goal is one system to “handle a two-step subscription process”, describing the two steps as a “client or user registers for the service with the external third-party content provider for location specific information” and the “client would also have to register with the mobile phone service provider so that the mobile phone service provider is aware that the weather application from the third party (weather.com) is authorized to access the client’s location information”. (see background of the McCann spec., column 1, line 25 through column 2, line 32)  The system handles both these subscriptions and corresponding authentication through the generation of a token.  In McCann, the token generation begins with the client accessing a content provider web page to subscribe (such as subscribing to weather.com forecasts for a user current location every day at 8am), with a server of the content provider processing the subscription and generating a page / document stating all the details of the subscription (see column 1, lines 40-55 and column 3, lines 43-65).  The client then cryptographically signs the subscription document with a public key of the mobile service provider’s request processing entity (RPE) (see column 3, line 66 through column 4, line 3).  The signed document of the subscription is then produced as a “service token” binding the subscriber (client), content provider (server serving content / weather.com), and the request processing entity (RPE) (see column 4, lines 4-20).  The client transmits the token to the content provider as a kind of letter of introduction.  (see column 5, lines 15-16 also see (130) of figure 1).  Where transmission of a request to a Request Processing Entity also transmits the token. (see (134) of figure 1)  When the content provider attempts to make a delivery of content called for in the subscription (e.g., weather information for the client’s location), a server 214 of the content provider makes a request (for location of client / mobile device) to an RPE 218 of the mobile communication service provider.  (see column 5, lines 15-33)  The RPE then validates the request, checking the if the request falls within the constraints of the subscription, possibly updating the database 222 with any updated subscription information. (see column 5, lines 38-47)  The client location is then provided to the content provider 214. (see column 5, lines 48-56)  When the content provider receives the requested location information, the server of the content provider can then transmit 162 content (location specific weather information) to the mobile device of the client. (see column 5, lines 57-61)  
It would be obvious to one of ordinary skill in the art, having the teachings of Othmer, Riise, and McCann before them at the time of the invention to use the token-based authentication, as did McCann, in the systems of Othmer and Riise.  One would have been motivated to make such a combination to provide secure access to privileged content.  


With regard to claim 15, which teaches wherein the Global Positioning System (GPS) enabled computing device is one of: a cellular phone, a portable computer, a watch, a gaming device, a personal media player, a portable television, a GPS navigation device, and a personal digital assistant, Othmer teaches, in paragraph 8, the GPS enabled device being a mobile device, such as a laptop, notebook, cellular telephone, PDA, or any other mobile communication device having a display device and enabled to wirelessly receive data.

With regard to claim 16, which teaches wherein the network element computing device is further configured to send location specific downloadable content based on one or more predetermined user rules, Othmer teaches, in paragraphs 43 and 50, the location-based content providing location dependent content based upon applicability according to a user requested set of rules and / or preferences (rules itself).

With regard to claim 17, which teaches wherein the one or more predetermined user rules include at least one of:  no user rules, query a user associated with the Global Positioning System (GPS) enabled computing device for instructions prior to providing location specific downloadable content to the Global Positioning System (GPS) enabled computing device, and query the user associated with the Global Positioning System (GPS) enabled computing device in the event of one or more predetermined occurrences, Othmer teaches, in paragraphs 43 and 50, the location based content providing location dependent content based upon applicability according to a user requested set of rules and / or preferences (rules itself), alternately the user could not enter specific rules and would not be alerted of specific content.  Othmer further teaches, an option to query the user for approval of incoming content (see paragraph 51).

With regard to claim 18, which teaches a method, comprising:  receiving data associated with retrieving location specific downloadable content for a Global Positioning System (GPS) enabled computing device via a network; retrieving the location specific downloadable content at least based on an approximate location of the Global Positioning System (GPS) enabled computing device; Othmer teaches a system where a server [300] receives user preferences of location based content from a wireless user device along with a GPS based location of the user device (see paragraphs 10, 12, and 43), the server then storing the retrieved data in a data store [314].  Othmer further specifically teaches the server enabling secure registration and authentication of the users via token / registration information entered and stored for use in insuring only registered users are interacting with the location-based ticker server and that only authenticated content is deliver to the ticker client (see paragraphs 47 and 49).  
With regard to claim 18, which teaches formulating a search query at least based on a request for location specific downloadable content and a user subject matter preference; receiving one or more search results from the search query; Othmer teaches, in paragraph 50, the location-based content providing server being supplied with location information that causes a query to be processed searching for relevant location-based content.  The results of which are checked against the pre-stored user preferences for applicability.
With regard to claim 18, which teaches requesting confirmation from a user, based on a user rule, prior to sending the location specific downloadable content; receiving confirmation from the user; Othmer teaches, in paragraphs 43 and 50, the location-based content providing location dependent content based upon applicability according to a user requested set of rules and / or preferences (rules itself).  Othmer further teaches, an optional rule to query the user for approval of incoming content (see paragraph 51 and figure 6).
With regard to claim 18, which teaches sending the location specific downloadable content to the Global Positioning System (GPS) enabled computing device via the network, Othmer further teaches the server using the stored preference data and location of the GPS enabled mobile device to retrieve related content (obtained from content providers via the content aggregator 316 and stored locally at the server in the data store 314) and subsequently transmitting said content to the user (see paragraphs 12 and 50).
With regard to the location specific downloadable content being based on a predicted future location of the computing device, Othmer teaches a user preference for a particular content (Peet’s Coffee), and further a device preemptively downloads promotional content based on a user’s preference prior to the user arriving at a content location (Peet’s store), when a user arrives at that location the promotional information will be presented (see paragraphs 10-12).  The Othmer system further considers speed and direction to predict where the user is heading (see paragraph 12).  Riise teaches a system for providing a user at a mobile device with location based information based on a user location and profile (see column 1, lines 47-60), similar to that of Othmer, but further teaches providing the information based upon location the vehicle is or will be on a travel route (see column 6, line 55 through column 7, line 36), this is done via the recognition of previous paths the user has taken and identification of those paths through interpolation of location points to determine path and direction (see column 3, lines 29-45), where this data is stored as historical profile data (see column 3, lines 5-14).  It would be obvious to one of ordinary skill in the art, having the teachings of Othmer and Riise before them at the time of the invention to use the historically stored route data to guide future location-based content, as did Riise.  One would have been motivated to make such a combination to provide content to a system such as Othmer’s without the need for constant GPS communication of location or when GPS is unavailable.  
With regard to the accessing information from a closed source resource using a user token, Othmer further specifically teaches the server enabling secure registration and authentication of the users via token / registration information entered and stored for use in insuring only registered users are interacting with the location-based ticker server and that only authenticated content is deliver to the ticker client (see paragraphs 47 and 49).  Riise further discloses accessing closed source information associated with location specific downloadable content from an external information source, this occurs when the system acquires a ‘list of subscribers who had signed up for service” from a business and then evaluates which users of the system are believed to be in given geographic area.  Then “the application match(s) the list against its own list of subscribers and provides each of the subscribers within the service the promised information”.  This allows a business, for instance, to promote a special deal for the next 10 customers, targeting customers in the vicinity (see column 7, lines 15-38).  
Othmer and Riise are further supplemented by McCann who better teaches providing users at remote mobile terminals (cell phones) with location specific content based upon not only their location, profile, and preferences but further based upon established subscriptions of the user to third party services, while further teaching a user’s access to this privileged content is enabled by the content providing server responsive to the provision of a token authenticating a user’s access to the content from the client (see column 1, lines 5-16, column 2, line 60 through column 3, line 11, and column 3, line 43 through column 4, line 33).  
McCann’s goal is one system to “handle a two-step subscription process”, describing the two steps as a “client or user registers for the service with the external third-party content provider for location specific information” and the “client would also have to register with the mobile phone service provider so that the mobile phone service provider is aware that the weather application from the third party (weather.com) is authorized to access the client’s location information”. (see background of the McCann spec., column 1, line 25 through column 2, line 32)  The system handles both these subscriptions and corresponding authentication through the generation of a token.  In McCann, the token generation begins with the client accessing a content provider web page to subscribe (such as subscribing to weather.com forecasts for a user current location every day at 8am), with a server of the content provider processing the subscription and generating a page / document stating all the details of the subscription (see column 1, lines 40-55 and column 3, lines 43-65).  The client then cryptographically signs the subscription document with a public key of the mobile service provider’s request processing entity (RPE) (see column 3, line 66 through column 4, line 3).  The signed document of the subscription is then produced as a “service token” binding the subscriber (client), content provider (server serving content / weather.com), and the request processing entity (RPE) (see column 4, lines 4-20).  The client transmits the token to the content provider as a kind of letter of introduction.  (see column 5, lines 15-16 also see (130) of figure 1).  Where transmission of a request to a Request Processing Entity also transmits the token. (see (134) of figure 1)  When the content provider attempts to make a delivery of content called for in the subscription (e.g., weather information for the client’s location), a server 214 of the content provider makes a request (for location of client / mobile device) to an RPE 218 of the mobile communication service provider.  (see column 5, lines 15-33)  The RPE then validates the request, checking the if the request falls within the constraints of the subscription, possibly updating the database 222 with any updated subscription information. (see column 5, lines 38-47)  The client location is then provided to the content provider 214. (see column 5, lines 48-56)  When the content provider receives the requested location information, the server of the content provider can then transmit 162 content (location specific weather information) to the mobile device of the client. (see column 5, lines 57-61)  
It would be obvious to one of ordinary skill in the art, having the teachings of Othmer, Riise, and McCann before them at the time of the invention to use the token-based authentication, as did McCann, in the systems of Othmer and Riise.  One would have been motivated to make such a combination to provide secure access to privileged content.  

With regard to claim 21, which teaches a method, comprising receiving data associated with retrieving location specific downloadable content from a Global Positioning System (GPS) enabled computing device at a server computing device, wherein receiving data comprises receiving user subject matter preference data; storing in a database data associated with user profile information comprising user subject matter preference data and a user token, wherein the user token is configured for use in accessing information associated with the location specific downloadable content; Othmer teaches a system where a server [300] receives user preferences of location based content from a wireless user device along with a GPS based location of the user device (see paragraphs 10, 12, and 43), the server then storing the retrieved data in a data store [314].  Othmer further specifically teaches the server enabling secure registration and authentication of the users via token / registration information entered and stored for use in insuring only registered users are interacting with the location-based ticker server and that only authenticated content is deliver to the ticker client (see paragraphs 47 and 49).  
With regard to claim 21, which further teaches retrieving the location specific downloadable content at least based on an approximate location of the Global Positioning System (GPS) enabled computing device and the user subject matter preference; and sending the location specific downloadable content to the Global Positioning System (GPS) enabled computing device via the server computing device, Othmer further teaches the server using the stored preference data and location of the GPS enabled mobile device to retrieve related content (obtained from content providers via the content aggregator 316 and stored locally at the server in the data store 314) and subsequently transmitting said content to the user (see paragraphs 12 and 50).
With regard to the storing and use of a token to access location specific content according to a user’s position and preferences, Othmer further specifically teaches the server enabling secure registration and authentication of the users via token / registration information entered and stored for use in insuring only registered users are interacting with the location-based ticker server and that only authenticated content is deliver to the ticker client (see paragraphs 47 and 49).  Othmer is further supplemented by Riise for this limitation.  Riise teaches a system for providing a user at a mobile device with location based information based on a user location and profile (see column 1, lines 47-60), similar to that of Othmer, but further teaches managing a stored list of subscribes to each application, that had signed up for a particular service, where when a registered subscriber moves into a zone, they are provided with the location based content they are subscribed to (see column 6, line 55 through column 7, line 32).  Riise further discloses accessing closed source information associated with location specific downloadable content from an external information source, when the system acquires a ‘list of subscribers who had signed up for service” from a business and then evaluates which users of the system that are believed to be in given geographic area.  Then “the application match(s) the list against its own list of subscribers and provide each of the subscribers within the service the promised information”.  This allows a business, for instance, to promote a special deal for the next 10 customers, targeting customers in the vicinity (see column 7, lines 15-38).  Riise takes information from subscriber identity and matches it against a stored list of subscribers for a particular service.  It would be obvious to one of ordinary skill in the art, having the teachings of Othmer and Riise before them at the time of the invention to allow for subscription-based provision of content dependent on a user’s location and associated profile, as did Riise.  One would have been motivated to make such a combination as this allows for closed off categories of service, one would likely want to secure the list of friends they allow to know their location.  Further from a business perspective the system allows for selectively targeting users interested in a service (as they are already subscribers) that are geographically located near the service.  
Othmer and Riise are further supplemented by McCann who better teaches providing users at remote mobile terminals (cell phones) with location specific content based upon not only their location, profile, and preferences but further based upon established subscriptions of the user to third party services, while further teaching a user’s access to this privileged content is enabled by the content providing server responsive to the provision of a token authenticating a user’s access to the content from the client (see column 1, lines 5-16, column 2, line 60 through column 3, line 11, and column 3, line 43 through column 4, line 33).  
McCann’s goal is one system to “handle a two-step subscription process”, describing the two steps as a “client or user registers for the service with the external third-party content provider for location specific information” and the “client would also have to register with the mobile phone service provider so that the mobile phone service provider is aware that the weather application from the third party (weather.com) is authorized to access the client’s location information”. (see background of the McCann spec., column 1, line 25 through column 2, line 32)  The system handles both these subscriptions and corresponding authentication through the generation of a token.  In McCann, the token generation begins with the client accessing a content provider web page to subscribe (such as subscribing to weather.com forecasts for a user current location every day at 8am), with a server of the content provider processing the subscription and generating a page / document stating all the details of the subscription (see column 1, lines 40-55 and column 3, lines 43-65).  The client then cryptographically signs the subscription document with a public key of the mobile service provider’s request processing entity (RPE) (see column 3, line 66 through column 4, line 3).  The signed document of the subscription is then produced as a “service token” binding the subscriber (client), content provider (server serving content / weather.com), and the request processing entity (RPE) (see column 4, lines 4-20).  The client transmits the token to the content provider as a kind of letter of introduction.  (see column 5, lines 15-16 also see (130) of figure 1).  Where transmission of a request to a Request Processing Entity also transmits the token. (see (134) of figure 1)  When the content provider attempts to make a delivery of content called for in the subscription (e.g., weather information for the client’s location), a server 214 of the content provider makes a request (for location of client / mobile device) to an RPE 218 of the mobile communication service provider.  (see column 5, lines 15-33)  The RPE then validates the request, checking the if the request falls within the constraints of the subscription, possibly updating the database 222 with any updated subscription information. (see column 5, lines 38-47)  The client location is then provided to the content provider 214. (see column 5, lines 48-56)  When the content provider receives the requested location information, the server of the content provider can then transmit 162 content (location specific weather information) to the mobile device of the client. (see column 5, lines 57-61)  
It would be obvious to one of ordinary skill in the art, having the teachings of Othmer, Riise, and McCann before them at the time of the invention to use the token-based authentication, as did McCann, in the systems of Othmer and Riise.  One would have been motivated to make such a combination to provide secure access to privileged content.  


With regard to claim 22, which teaches wherein receiving data further comprises receiving user profile information associated with one or more user preferences, Othmer further teaches receiving user profile information (location / authentication / profile information) associated with user preferences (see paragraphs 10, 12, 47, and 43).

With regard to claim 23, which teaches wherein the one or more user preferences include at least one of:  a travel route built prior to traveling using a user system, a travel route built prior to traveling using the Global Positioning System (GPS) enabled computing device, and a travel route built while traveling using the Global Positioning System (GPS) enabled computing device, Othmer teaches a system by which a user at a mobile device is supplied with content specific to their location and preference (supra), but doesn’t specifically teach basing the content on a travel route.  Riise teaches a system for providing a user at a mobile device with location based information based on a user location and profile (see column 1, lines 47-60), similar to that of Othmer, but further teaches providing the information based upon location the vehicle is or will be on a travel route (see column 6, line 55 through column 7, line 36), this is done via the recognition of previous paths the user has taken and identification of those paths through interpolation of location points to determine path and direction (see column 3, lines 29-45), where this data is stored as historical profile data (see column 3, lines 5-14).  It would be obvious to one of ordinary skill in the art, having the teachings of Othmer and Riise before them at the time of the invention to use the historically stored route data to guide future location-based content, as did Riise.  One would have been motivated to make such a combination to provide content to a system such as Othmer’s without the need for constant GPS communication of location or when GPS is unavailable.  

With regard to claim 24, which teaches wherein the user preferred search topic includes at least one of:  a search topic built from a predetermined taxonomy and a search topic built from user specific taxonomy, Othmer teaches, in paragraph 50, the location-based content providing server being supplied with location information that causes a query to be processed searching for relevant location-based content.  The results of which are checked against the pre-stored user preferences for applicability.

With regard to claim 25, which teaches wherein receiving data further comprises receiving a request for location specific downloadable content from the Global Positioning System (GPS) enabled computing device at the server computing device, Othmer teaches, in paragraph 45, the user registering thereby requesting to receive location-based content.

With regard to claim 26, which teaches wherein retrieving location specific downloadable content further comprises formulating a search query at least based on the request for location specific downloadable content, Othmer teaches, in paragraph 50, the location-based content providing server being supplied with location information that causes a query to be processed searching for relevant location-based content.  The results of which are checked against the pre-stored user preferences of requested content.

With regard to claim 27, which teaches wherein retrieving location specific downloadable content further comprises receiving one or more search results from the search query, Othmer teaches, in paragraph 50, the location-based content providing server being supplied with location information that causes a query to be processed searching for relevant location-based content.  The results of which are checked against the pre-stored user preferences for applicability before being supplied to the user.

With regard to claim 28, which teaches wherein sending location specific downloadable content to the Global Positioning System (GPS) enabled computing device further comprises managing transmission of one or more search results to the Global Positioning System (GPS) enabled computing device based on one or more predetermined user rules, Othmer teaches, in paragraphs 43 and 50, the location based content providing location dependent content based upon applicability according to a user requested set of rules and / or preferences (rules itself).

With regard to claim 29, which teaches further comprising sending location specific downloadable content to the Global Positioning System (GPS) enabled computing device in response to polling information based on the one or more predetermined user rules, Othmer teaches, in paragraphs 43, 50, and 54, the location based content providing location dependent content based upon applicability according to a user requested set of rules and / or preferences (rules itself) and associated polled relevancy data.

With regard to claim 30, which teaches wherein the one or more predetermined user rules include at least one of:  no user rules, query a user associated with the Global Positioning System (GPS) enabled computing device for instructions prior to sending location specific downloadable content to the Global Positioning System (GPS) enabled computing device, and query the user associated with the Global Positioning System (GPS) enabled computing device in the event of one or more predetermined occurrences, Othmer teaches, in paragraphs 43 and 50, the location based content providing location dependent content based upon applicability according to a user requested set of rules and / or preferences (rules itself), alternately the user could not enter specific rules and would not be alerted of specific content.  Othmer further teaches, an option to query the user for approval of incoming content (see paragraph 51).

With regard to claim 31, which teaches further comprising providing location specific downloadable content to the Global Positioning System (GPS) enabled computing device based on the approximate location of the Global Positioning System (GPS) enabled computing device, Othmer teaches, in paragraph 31, use of triangulation rather than GPS to determine a user’s approximate current location for which to provide location-based content associated with.

With regard to claim 32, which teaches further comprising providing location specific downloadable content to the Global Positioning System (GPS) enabled computing device based on the future location of the Global Positioning System (GPS) enabled computing device, Othmer teaches, in paragraph 11, downloading location-based content to a user device prior to the user reaching the location to save on network traffic during busy times.  

With regard to claim 33, which teaches wherein the storing of user subject matter preference data includes storing at least a portion of the received user subject matter preference data, Othmer further teaches receiving and storing user profile information (location / authentication / profile information) associated with user preferences (see paragraphs 10, 12, 47, and 43).

With regard to claim 34, which teaches wherein the storing of user subject matter preference data comprises storing at least a portion of the received user subject matter preference data along with additional data associated with user preferences, Othmer further teaches receiving and storing user profile information (location / authentication / profile information) associated with user preferences (see paragraphs 10, 12, 47, and 43).

With regard to claim 35, which teaches a computer readable media comprising code to perform the acts of the method of claim 21, Othmer teaches, in paragraphs 56-59, implementing the provision on location dependent content in code.

With regard to claim 36, which teaches a system, comprising:  a database for storing data associated with retrieving location specific downloadable content, wherein the database stores data associated with user profile information comprising:  a user subject matter preference data and a user token, wherein the user token is configured for use in accessing information associated with the location specific downloadable content; and a server computing device communicatively coupled to a Global Positioning System (GPS) enabled computing device and is configured to:  receive data from the Global Positioning System (GPS) enabled computing device wherein the data comprises information relating at least in part to retrieving the location specific downloadable content, Othmer teaches a system where a server [300] receives user preferences of location based content from a wireless user device along with a GPS based location of the user device (see paragraphs 10, 12, and 43), the server then storing the retrieved data in a data store [314].  Othmer further specifically teaches the server enabling secure registration and authentication of the users via token / registration information entered and stored for use in insuring only registered users are interacting with the location-based ticker server and that only authenticated content is deliver to the ticker client (see paragraphs 47 and 49).  
With regard to claim 36, which teaches search for location specific downloadable content based on the stored data in the database, based on at least one user subject matter preference, and based on the data, and send the location specific downloadable content to the Global Positioning System (GPS) enabled computing device, Othmer further teaches the server using the stored preference data and location of the GPS enabled mobile device to retrieve related content (obtained from content providers via the content aggregator 316 and stored locally at the server in the data store 314) and subsequently transmitting said content to the user (see paragraphs 12 and 50).  Othmer teaches, in paragraph 50, the location-based content providing server being supplied with location information that causes a query to be processed searching for relevant location-based content.  The results of which are checked against the pre-stored user preferences for applicability.
With regard to the storing and use of a token to access location specific content according to a user’s position and preferences, Othmer further specifically teaches the server enabling secure registration and authentication of the users via token / registration information entered and stored for use in insuring only registered users are interacting with the location-based ticker server and that only authenticated content is deliver to the ticker client (see paragraphs 47 and 49).  Othmer is further supplemented by Riise for this limitation.  Riise teaches a system for providing a user at a mobile device with location based information based on a user location and profile (see column 1, lines 47-60), similar to that of Othmer, but further teaches managing a stored list of subscribes to each application, that had signed up for a particular service, where when a registered subscriber moves into a zone, they are provided with the location based content they are subscribed to (see column 6, line 55 through column 7, line 32).  Riise further discloses accessing closed source information associated with location specific downloadable content from an external information source, this occurs when the system acquires a ‘list of subscribers who had signed up for service” from a business and then evaluates which users of the system are believed to be in given geographic area.  Then “the application match(s) the list against its own list of subscribers and provides each of the subscribers within the service the promised information”.  This allows a business, for instance, to promote a special deal for the next 10 customers, targeting customers in the vicinity (see column 7, lines 15-38).  Riise takes information from subscriber identity and matches it against a stored list of subscribers for a particular service.  It would be obvious to one of ordinary skill in the art, having the teachings of Othmer and Riise before them at the time of the invention to allow for subscription-based provision of content dependent on a user’s location and associated profile, as did Riise.  One would have been motivated to make such a combination as this allows for closed off categories of service, one would likely want to secure the list of friends they allow to know their location.  Further from a business perspective the system allows for selectively target users interested in a service (as they are already subscribers) that are geographically located near the service.  
Othmer and Riise are further supplemented by McCann who better teaches providing users at remote mobile terminals (cell phones) with location specific content based upon not only their location, profile, and preferences but further based upon established subscriptions of the user to third party services, while further teaching a user’s access to this privileged content is enabled by the content providing server responsive to the provision of a token authenticating a user’s access to the content from the client (see column 1, lines 5-16, column 2, line 60 through column 3, line 11, and column 3, line 43 through column 4, line 33).  
McCann’s goal is one system to “handle a two-step subscription process”, describing the two steps as a “client or user registers for the service with the external third-party content provider for location specific information” and the “client would also have to register with the mobile phone service provider so that the mobile phone service provider is aware that the weather application from the third party (weather.com) is authorized to access the client’s location information”. (see background of the McCann spec., column 1, line 25 through column 2, line 32)  The system handles both these subscriptions and corresponding authentication through the generation of a token.  In McCann, the token generation begins with the client accessing a content provider web page to subscribe (such as subscribing to weather.com forecasts for a user current location every day at 8am), with a server of the content provider processing the subscription and generating a page / document stating all the details of the subscription (see column 1, lines 40-55 and column 3, lines 43-65).  The client then cryptographically signs the subscription document with a public key of the mobile service provider’s request processing entity (RPE) (see column 3, line 66 through column 4, line 3).  The signed document of the subscription is then produced as a “service token” binding the subscriber (client), content provider (server serving content / weather.com), and the request processing entity (RPE) (see column 4, lines 4-20).  The client transmits the token to the content provider as a kind of letter of introduction.  (see column 5, lines 15-16 also see (130) of figure 1).  Where transmission of a request to a Request Processing Entity also transmits the token. (see (134) of figure 1)  When the content provider attempts to make a delivery of content called for in the subscription (e.g., weather information for the client’s location), a server 214 of the content provider makes a request (for location of client / mobile device) to an RPE 218 of the mobile communication service provider.  (see column 5, lines 15-33)  The RPE then validates the request, checking the if the request falls within the constraints of the subscription, possibly updating the database 222 with any updated subscription information. (see column 5, lines 38-47)  The client location is then provided to the content provider 214. (see column 5, lines 48-56)  When the content provider receives the requested location information, the server of the content provider can then transmit 162 content (location specific weather information) to the mobile device of the client. (see column 5, lines 57-61)  
It would be obvious to one of ordinary skill in the art, having the teachings of Othmer, Riise, and McCann before them at the time of the invention to use the token-based authentication, as did McCann, in the systems of Othmer and Riise.  One would have been motivated to make such a combination to provide secure access to privileged content.  


With regard to claim 37, which teaches wherein the Global Positioning System (GPS) enabled computing device is one of: a cellular phone, a portable computer, a watch, a gaming device, a personal media player, a portable television, a GPS navigation device, and a personal digital assistant, Othmer teaches, in paragraph 8, the GPS enabled device being a mobile device, such as a laptop, notebook, cellular telephone, PDA, or any other mobile communication device having a display device and enabled to wirelessly receive data.

With regard to claim 38, which teaches wherein the server computing device is further configured to send location specific downloadable content based on one or more predetermined user rules, Othmer teaches, in paragraphs 43 and 50, the location-based content providing location dependent content based upon applicability according to a user requested set of rules and / or preferences (rules itself).

With regard to claim 39, which teaches wherein the one or more predetermined user rules include at least one of: no user rules, query a user associated with the Global Positioning System (GPS) enabled computing device for instructions prior to providing location specific downloadable content to the Global Positioning System (GPS) enabled computing device, and query the user associated with the Global Positioning System (GPS) enabled computing device in the event of one or more predetermined occurrences, Othmer teaches, in paragraphs 43 and 50, the location based content providing location dependent content based upon applicability according to a user requested set of rules and / or preferences (rules itself), alternately the user could not enter specific rules and would not be alerted of specific content.  Othmer further teaches an option to query the user for approval of incoming content (see paragraph 51).

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but are not persuasive. 

A.
Patent Owner argues that “McCann… does not disclose or suggest a user token for accessing a third party closed source information resource to retrieve the weather content”.
In response the Examiner notes that the entire purpose of the McCann invention is to “handle a two-step subscription process”, describing the two steps as a “client or user registers for the service with the external third party content provider for location specific information” and the “client would also have to register with the mobile phone service provider so that the mobile phone service provider is aware that the weather application from the third party (weather.com) is authorized to access the client’s location information”. (see background of the McCann spec., column 1, line 25 through column 2, line 32)
The system handles both these subscriptions and corresponding authentication through the generation of a token.  In McCann the token generation comprises:
The client initially accesses a content provider web page to subscribe (such as subscribing to weather.com forecasts for a user current location every day at 8am), with a server of the content provider processing the subscription and generating a page / document stating all the details of the subscription (see column 1, lines 40-55 and column 3, lines 43-65).  
The client then cryptographically signs the subscription document with a public key of the mobile service provider’s request processing entity (RPE) (see column 3, line 66 through column 4, line 3).  
The signed document of the subscription is then produced as a “service token” binding the subscriber (client), content provider (server serving content / weather.com), and the request processing entity (RPE) (see column 4, lines 4-20).  
The client transmits the token to the content provider as a kind of letter of introduction to begin the transmission. (see column 5, lines 15-16 also see (130) of figure 1)
Transmission of a request to a Request Processing Entity includes the token. (see (134) of figure 1)

Yes, the Examiner agrees that the token is partially used to access the user’s location, but then in turn that token-based user location data is used to access the content specific data on the content provider server/application that is then sent back to the client.  Without the token, the user’s location would not be determined and no location specific content would be provided from the content provider to the client. 


Patent Owner argues that “the second entity of McCann (e.g., the request processing entity) stores location information of the user and is not a third party closed source information resource having the location specific closed source information.”
In response the Examiner notes that the Examiner doesn’t argue that the RPE is a third party closed source information resource.  Rather the RPE [218] aids a user in gaining access to information on the content provider server [214] which acts as the third party closed source information resource.

Patent Owner argues that “McCann does not disclose that the user provides the user token to the content provider entity and that a server of the content provider entity uses that user token to access and retrieve location specific downloadable content from another entity using the received user token.” 
In response the Examiner notes that the entire transmission is dependent upon the token being verified.
“The client transmits the token to the content provider as a kind of letter of introduction.” (see column 5, lines 15-16)
The “first time the content provider attempts to make a delivery of content called for in the subscription (e.g., weather information for the client’s location), a server 214 of the content provider makes a request (for location of client / mobile device) to an RPE 218 of the mobile communication service provider”. . . “The request includes the transmission 134 of the token.” (see column 5, lines 15-33)
The RPE then validates the request, checking the if the request falls within the constraints of the subscription, possibly updating the database 222 with any updated subscription information. (see column 5, lines 38-47)
The client location is then provided to the content provider 214. (see column 5, lines 48-56)
When the content provider receives the requested location information, the server of the content provider can then transmit 162 content (location specific weather information) to the mobile device of the client. (see column 5, lines 57-61)

It is further noted, that McCann is supplementing Othmer and Riise.  Othmer teaches the server enabling secure registration and authentication of the users via token / registration information entered and stored for use in insuring only registered users are interacting with the location-based ticker server and that only authenticated content is deliver to the ticker client (see paragraphs 47 and 49).  The claims as amended only access closed source information, given this recitation once authenticated a user could be granted access to all closed source info.  With regard to multisource independent authentication, that feature is taught but Riise, where Riise further teaches accessing closed source information associated with location specific downloadable content from an external information source, this occurs when the system acquires a ‘list of subscribers who had signed up for service” from a business and then evaluates which users of the system are believed to be in given geographic area.  Riise takes information from subscriber identity then “the application match(s) the list against its own list of subscribers and provides each of the subscribers within the service the promised information”.  This allows a business, for instance, to promote a special deal for the next 10 customers, targeting customers in the vicinity (see column 7, lines 15-38).  Examiner asks the Patent Owner to view the combination rather than the references individually, “one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.” In re Keller, 642, F.2d413,426 (CCPA 1981).

Patent Owner argues that “nothing within McCann discloses that the server of the content provider entity retrieves location specific downloadable content from a third party closed source information resource.”
In response, the Examiner respectfully submits that clearly the “content provider server” / “content provider application” / “weather.com” is a third party closed source information resource.  This “content provider” in no way is able to transmit location based / preference-based content to the client without first establishing a token that connects and authenticates it to communicate with the client and gain location information from the client.  Then and only then can the third party closed source information resource provide location-based content back to the client. 




B.
Patent Owner argues that “In McCann, it is the location information that is being received by the content providing entity from a request processing entity – not location specific downloadable content”
In response the Examiner notes that yes McCann does determine the location of the device itself, but then goes on to use to location of the device to find location specific weather data based on the user’s location (in the given example).  (see column 5, lines 57-61)


Patent Owner argues that “In McCann, it is the location information that is being received by the content providing entity from a request processing entity - not location specific downloadable content.  Thus, McCann does not disclose or suggest receiving content from a third party closed source information resource based on an approximate location of the user or future location of the user because the information being received from the request processing entity is the location information itself.”
In response the Examiner notes that yes McCann does determine the location of the device itself, but then goes on to use to location of the device to find location specific weather data based on the user’s location (in the given example).  (see column 5, lines 57-61)


Patent Owner further argues that the “Office action ignores the language of the claims that recites “retrieving the location specific downloadable content from the closed source information resource.””
In response the Examiner again notes that the whole McCann invention is about receiving “location-based services”, such as a weather forecast tailored to the user’s location. (see column 1, lines 5-21 and lines 41-56)  If what the Patent Owner is arguing is that McCann doesn’t have a “closed source information resource”, the Examiner submits that use of the content provider’s services requires subscription, the user registering for services with the content provider and the creation of a token.
McCann teaches token generation and storage:
The client initially accesses a content provider web page to subscribe (such as subscribing to weather.com forecasts for a user current location every day at 8am), with a server of the content provider processing the subscription and generating a page / document stating all the details of the subscription (see column 1, lines 40-55 and column 3, lines 43-65).  
The client then cryptographically signs the subscription document with a public key of the mobile service provider’s request processing entity (RPE) (see column 3, line 66 through column 4, line 3).  
The signed document of the subscription is then produced as a “service token” binding the subscriber (client), content provider (server serving content / weather.com), and the request processing entity (RPE) (see column 4, lines 4-20).  
The client transmits the token to the content provider as a kind of letter of introduction. (see column 5, lines 15-16)
“The client transmits the token to the content provider as a kind of letter of introduction.” (see column 5, lines 15-16)
The “first time the content provider attempts to make a delivery of content called for in the subscription (e.g., weather information for the client’s location), a server 214 of the content provider makes a request (for location of client / mobile device) to an RPE 218 of the mobile communication service provider”. . . “The request includes the transmission 134 of the token.” (see column 5, lines 15-33)
The RPE then validates the request, checking the if the request falls within the constraints of the subscription, possibly updating the database 222 with any updated subscription information. (see column 5, lines 38-47)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G BONSHOCK whose telephone number is (571)272-4047.  The examiner can normally be reached on M-F 7:15 - 4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992